NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4654-13T3
STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CHINUA S. ANDERSON,

        Defendant-Appellant.

____________________________________

              Argued October 11, 2016 – Decided June 8, 2017

              Before Judges Sabatino and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.
              11-10-1720.

              Stephen W. Kirsch, Assistant Deputy Public
              Defender, argued the cause for appellant
              (Joseph E. Krakora, Public Defender, attorney;
              Mr. Kirsch, of counsel and on the brief).

              Sarah Lichter, Deputy Attorney General, argued
              the cause for respondent (Christopher S.
              Porrino, Attorney General, attorney; Ms.
              Lichter, of counsel and on the brief).

PER CURIAM

        Defendant Chinua Anderson seeks to overturn his judgment of

conviction for murder and three weapons offenses for which he is
serving an aggregate custodial sentence of thirty years without

parole.    He argues two points on appeal:

           POINT I

           THE JURY INSTRUCTIONS SO COMPLETELY SEPARATED
           THE   ISSUES   OF   SELF-DEFENSE    AND   JURY
           DELIBERATION REGARDING THE ELEMENTS OF THE
           CRIME OF MURDER THAT THE JURY WAS: (1) LEFT
           WITHOUT PROPER GUIDANCE ON HOW TO DELIBERATE
           ON THE MURDER COUNT WHILE SIMULTANEOUSLY
           CONSIDERING THE ISSUE OF SELF-DEFENSE, AND (2)
           GIVEN   WHOLLY   CONTRADICTORY    INSTRUCTIONS
           REGARDING THE PROPER VERDICT IN THE CASE. (NOT
           RAISED BELOW).

           POINT II

           THE TRIAL COURT'S DECISION TO ALLOW THE JURORS
           TO TAKE NOTES WHEN THEY RE-VIEWED THE
           SURVEILLANCE VIDEO WAS AN ABUSE OF DISCRETION;
           MOREOVER, THE COURT'S FAILURE TO GIVE THE
           MODEL INSTRUCTION ON NOTETAKING WAS ALSO
           REVERSIBLE ERROR. (PARTIALLY RAISED BELOW).

For the reasons that follow, we affirm.

     On October 18, 2011, a Hudson County grand jury returned an

indictment charging defendant with first-degree murder, N.J.S.A.

2C:11-3(a)(1) and (2) (count one); third-degree possession of a

weapon for an unlawful purpose, a knife, N.J.S.A. 2C:39-4(d) (count

two); fourth-degree unlawful possession of a weapon, a knife,

N.J.S.A.   2C:39-5(d)   (count    three);   and     second-degree   certain

persons not to have weapons, N.J.S.A. 2C:39-7(b) (count four).

     Two   years   later,   in   December   2013,    a   petit   jury     found

defendant guilty on the first three counts. Following the verdict,

                                    2                                   A-4654-13T3
defendant pleaded guilty to count four in exchange for the State's

recommendation of a five-year prison term with five years of parole

ineligibility, concurrent with the sentence to be imposed on the

murder count.

     On December 23, 2013, defendant filed a notice of motion for

judgment of acquittal and a new trial, arguing the trial court

erred by permitting the jury to take notes while reviewing a video

in open court during deliberations.    The court merged counts two

and three and sentenced defendant to a thirty-year prison term

with thirty years of parole ineligibility on count one, murder.

In accordance with the plea bargain, the court sentenced defendant

on count four to a five-year prison term with five years of parole

ineligibility, concurrent to the sentence on count one.   The court

also imposed appropriate penalties and assessments.    This appeal

followed.

     The State presented the following proofs at trial.     On May

2, 2011, at approximately 9:30 p.m., Jersey City Police Officer

Gregory Wojtowicz responded to a dispatch of an assault at a liquor

store.   As he entered the liquor store, he observed a black male,

later identified as the victim, lying face down on the floor.

Officer Wojtowicz observed no blood, but testified the victim

could neither speak nor move.   An ambulance transported the victim

to the hospital where he was pronounced dead.   An autopsy revealed

                                 3                          A-4654-13T3
the victim had been stabbed nine times.                    The State's expert

forensic pathologist testified the cause of the victim's death was

multiple   stab   wounds   and     the   manner     of   death    was   homicide.

Investigating detectives recovered no weapons from the victim.

     While Officer Wojtowicz was at the liquor store, he noticed

security cameras inside and outside the store.              Upon reviewing the

footage, he was able to get a description of the victim and the

suspect.    A Hudson County Prosecutor's Office detective who had

arrived    at   the   liquor     store   obtained    a    video    copy    of   the

surveillance footage depicting the incident.                From still images

he printed from the video, the detective was able to observe the

suspect from various angles.         According to detective, the suspect

was "a black male, approximately [five feet and seven inches tall],

[with a] bushy beard, black, thick-framed glasses, gold front

teeth, wearing a[n] Army-style fatigue jacket, a maroon-colored

Yankee baseball hat, [and] carrying a black messenger-type bag

with light writing on it."         The still images were distributed to

other law enforcement officers.

     The    day   after    the    homicide,    two       other    Hudson    County

Prosecutor's detectives were driving in the area of Garfield Avenue

when they observed defendant standing on a sidewalk.                    Defendant

matched the suspect's description.            The detectives exited their

vehicle and approached defendant. After explaining why they wanted

                                         4                                 A-4654-13T3
to speak with him, the detectives showed him a photograph taken

from the surveillance video.        The detectives asked whether he was

the individual in the photograph and where he was the night before.

Defendant denied he was the person in the photograph and said he

was at a store with his wife the previous night.                  He also denied

possessing any weapons.        Defendant phoned his wife, who spoke with

one of the detectives to confirm defendant was with her the night

before.    The detectives photographed defendant and allowed him to

leave.

      As defendant began walking away, one detective saw a knife

blade    protruding     from   defendant's       right     rear   pocket.        The

detectives arrested defendant, searched him, seized the knife

protruding from his pocket, and seized another folding knife

concealed on defendant's person.              Defendant did not complain of

any injuries at the time of his arrest nor were any injuries

visible to the detectives.

      Following   defendant's      arrest,       law     enforcement    officers

executed   a   search    warrant    at       defendant's    residence.1         They

recovered one green jacket from the living room and another from

the bedroom.      The jacket seized from the bedroom appeared to




1
    On appeal, defendant does not contest the warrant's validity.

                                         5                                  A-4654-13T3
contain bloodstains.      The officers also recovered a messenger bag

matching the one depicted in the liquor store's video surveillance.

      The State established through expert forensic testimony that

DNA stains on the jacket seized from defendant's bedroom were

mixed stains that could exclude neither defendant nor the victim.

Another DNA stain taken from the jacket came from defendant.

Additionally, through forensic experts, the State established

there were DNA stains on the knife protruding from defendant's

pocket when he was arrested.           The expert testimony linked a DNA

stain on the blade to the victim and a DNA stain on the handle to

defendant.

      Defendant elected to testify.         He explained that because he

was a commercial truck driver, he carried a knife as part of his

job   to   cut   boxes,   cords   or    plastic.   Sometime   during   the

"[a]fternoon or evening" of May 2, 2011, he walked to a wholesale

store to "kill time."      He was wearing a green jacket, jeans, and

a baseball cap.     He had also gone to Shoprite.      He was carrying a

plastic grocery bag and a messenger bag.

      While on his way home, defendant stopped at the liquor store

to pick up juice for his wife.         He had a conversation with a woman

in front of the liquor store, and he interacted with a few people

inside the store.     He was in a good mood at that time and shook

hands with a few patrons before leaving the store.

                                       6                          A-4654-13T3
       As defendant left the liquor store, he encountered the same

woman   outside.        She   appeared   slightly      "incohesive      [sic]   and

intoxicated."      Defendant conversed with the woman and told her he

had no change to give her.           He went back into the store to get

confirmation from the clerk that he did not receive any change

from his transaction.         He exited the store and again explained to

the woman that he had no change.

       As defendant walked away from the liquor store, he encountered

a man who appeared intoxicated.              Still concerned for the woman,

defendant asked the man whether he had any relation to her.

Defendant spoke with the man for a few minutes before accompanying

him back to the liquor store.

       On his way back to the liquor store, defendant testified

someone, who turned out to be the victim, suddenly "came out of

nowhere" at a fast, aggressive pace.             Defendant stated he did not

know    the   victim,    whom   he   described    as    bigger   than    himself.

Defendant testified the victim "came right up to [his] face" and

began arguing with him.         Defendant then observed the victim raise

a metallic object in his hand as if to strike defendant.                         In

response, defendant grabbed his knife and swung it at the victim

in an attempt to disarm him.

       Defendant and the victim fought.                Defendant believed the

fight lasted between two and three minutes, and though he claimed

                                         7                                A-4654-13T3
the victim was the aggressor, defendant admitted to stabbing the

victim multiple times.   Defendant did not believe he caused any

injuries to the victim at that time, nor did he hear the victim

cry out in pain.

     Defendant followed the victim into the liquor store to ensure

that he would not pursue him upon leaving the area.      Defendant

admitted that he was the individual on the liquor store’s security

footage, but claimed the footage captured only a portion of the

fight.    After defendant saw the victim fall, he grabbed his

belongings and ran from the store.    He did not wait for police to

arrive because he was afraid others in the liquor store would

pursue him.

     Defendant ran home but claims he did not call the police

because he was too shaken up.       Although defendant dropped the

knife on the night of the incident, he retrieved it the next day

before encountering the detectives who arrested him.     Defendant

admitted, in hindsight, he could have escaped without stabbing the

victim.

     During the charge conference, the trial court stated it had

"reordered the charge . . . and moved up credibility after expert

witnesses, followed by statements of the defendant, stipulations,

character witnesses, if . . . necessary; identification, self[-]

defense and then the substantive charges."   Neither the State nor

                                8                           A-4654-13T3
the    defense       objected.      The   trial    court   agreed   to    charge

passion/provocation        manslaughter       as   requested   by   defendant,

notwithstanding defense counsel's statement he would probably not

argue that to the jury.           In his summation, defense counsel argued

defendant acted in self-defense and that the State had the burden

to disprove this defense beyond a reasonable doubt.

       During the jury charge, the judge instructed the jury on

self-defense.         The judge's instruction tracked the model jury

charge.      The judge explained, among other things:

                  Burden of proof.     The State has the
             burden to prove to you beyond a reasonable
             doubt that the defense of self-defense is
             untrue. This defense only applies if all of
             the elements previously described exist.

             . . . .

                  If the State carries its burden then you
             must disallow the defense. If the State does
             not satisfy this burden and you have . . . a
             reasonable doubt[,] then it must be resolved
             in favor of the defendant and you must allow
             the claim of self-defense and acquit the
             defendant.

       Immediately after this instruction, the judge instructed the

jury    on     the     elements     of    murder   and     passion/provocation

manslaughter.        The judge told the jury, among other things, "[a]

person is guilty of murder if he, one, caused the victim's death

or serious bodily injury that then resulted in death.               And, two,

that the defendant did so purposely or knowingly.              And, three, did

                                          9                              A-4654-13T3
not    act   in   the     heat   of   passion       resulting    from    a     reasonable

provocation."          In addition, the judge stated:

                  The third element that the State must
             prove beyond a reasonable doubt to find the
             defendant guilty of murder is that the
             defendant did not act in the heat of passion
             resulting from a reasonable provocation.
             Passion provocation manslaughter is a death
             caused   purposely  or   knowingly  that  is
             committed in the heat of passion, resulting
             from a reasonable provocation.

       After      explaining      the     four       factors     that         distinguish

passion/provocation manslaughter from murder, the judge instructed

the jury that if it determined the State had disproved passion/

provocation       manslaughter        beyond    a    reasonable       doubt,     "and    in

addition . . . you determine that the State has proven beyond a

reasonable doubt that the defendant purposely or knowingly caused

death or serious bodily injury resulting in death[,] you must find

the defendant guilty of murder."               The judge further instructed the

jury    that      if    it   determined        the    State     had     not     disproved

passion/provocation manslaughter beyond a reasonable doubt, then

it     should      find      defendant     guilty        of     passion/provocation

manslaughter.

       The judge next instructed the jury on aggravated and reckless

manslaughter.          Thereafter, the judge instructed the jury on the

elements of the weapons offenses.



                                          10                                      A-4654-13T3
     Near the conclusion of the judge's instruction regarding

possession of a weapon for an unlawful purpose, the judge reminded

the jury of defendant's main argument, namely, that he used the

knife to defend himself.   Specifically, the judge stated, "if the

defendant had an honest though unreasonable belief that he needed

to use the weapon to protect himself, this negates the purposeful

mental state required for [possession of a weapon for an unlawful

purpose]."   Additionally, the judge stated:

               [e]arlier in this charge I instructed you
          on the concept of self-defense as it applies
          to the offenses of murder, passion provocation
          manslaughter, aggravated manslaughter, and
          reckless manslaughter. The concept of self-
          defense as it applies to those offenses is
          different than that of protective purpose that
          applies to [possession of a weapon for an
          unlawful purpose] . . . . [w]hen applied to
          those offenses[,] self-defense requires a
          defendant to have an honest and a reasonable
          belief in the need to use force.

     During deliberations, the jury requested to see the liquor

store's video surveillance footage, which the State had played

during the trial.    The jury also asked for permission to take

notes while watching the video.      Defense counsel did not object

to allowing the jury to review the footage; however, he objected

to the jurors taking notes because the judge had not allowed the




                                11                          A-4654-13T3
jury to take notes during trial.2         The judge allowed the jury to

take notes because they were in the midst of deliberations, rather

than at trial.     In addition, the judge instructed the jury not to

give undue weight to the surveillance footage.            The judge read the

model charge on the playback of testimony.

     As previously noted, the jury found defendant guilty on the

first three counts, and defendant pleaded guilty to the fourth.

After the court denied defendant's motion for a new trial and

sentenced him, defendant filed this appeal.

     Defendant first argues the order of the jury instructions,

specifically the jury charge on self-defense, denied him due

process. He argues that because the self-defense charge was placed

separately from the jury instruction on murder, the jury was given

no guidance on how to deliberate on the murder count, and was

instructed on the elements of murder "without ever considering

self-defense."

     Indisputably, jury charges "must provide a 'comprehensive

explanation   of   the   questions    that   the   jury    must   determine,

including the law of the case applicable to the facts that the



2
  During the jury instruction before opening statements, the judge
instructed the jury that they were not permitted to take notes.
The judge stated the jurors should "depend upon the combined
recollection of all the jurors than upon notes taken by one or
more of them."

                                     12                              A-4654-13T3
jury may find.'"   State v. Singleton, 211 N.J. 157, 181-82 (2012)

(quoting State v. Green, 86 N.J. 281, 287-88 (1981)).       Because

clear and correct jury charges are essential to a fair trial,

State v. Adams, 194 N.J. 186, 207 (2008), "erroneous instructions

on material points are presumed to possess the capacity to unfairly

prejudice the defendant."     State v. McKinney, 223 N.J. 475, 494

(2015) (citations omitted).    However, an error in the charge that

could not have affected the jury's deliberations does not amount

to reversible error.    State v. Docaj, 407 N.J. Super. 352, 366

(App. Div.), certif. denied, 200 N.J. 370 (2009).   In that regard,

"[i]f the defendant does not object to the charge at the time it

is given, there is a presumption that the charge was not error and

was unlikely to prejudice the defendant's case." Singleton, supra,

211 N.J. at 182.

     Here, defendant did not object to the self-defense charge,

nor did he raise the issue he now raises on appeal.        Because

defendant did not object at trial, we review the charge for plain

error.   R. 1:7-2; R. 2:10-2; McKinney, supra, 223 N.J. at 494.

Plain error in this context is "[l]egal impropriety in the charge

prejudicially affecting the substantial rights of the defendant

sufficiently grievous to justify notice by the reviewing court and

to convince the court that of itself the error possessed a clear

capacity to bring about an unjust result."      Adams, supra,    194

                                 13                         A-4654-13T3
N.J. at 207 (alteration in original) (quoting State v. Jordan, 147

N.J. 409, 422 (1997)).       When reviewing a charge for plain error,

an appellate court must not examine the "portions of the charge

alleged to be erroneous in isolation; rather, 'the charge should

be   examined   as    a   whole   to   determine   its    overall    effect.'"

McKinney, supra, 223 N.J. at 494 (quoting Jordan, supra, 147 N.J.

at 422).

      Applying these principles to the case now before us, we

conclude it was not plain error to structure the charge in the

manner the trial court structured it.          The trial court made clear

at the outset of its charge on the substantive offenses, as to

which defendant was claiming self-defense, that the State had the

burden   of   disproving    self-defense     beyond   a   reasonable       doubt.

Immediately     following     the      self-defense   charge,       the     court

instructed the jury on the elements of murder and manslaughter.

Near the end of the charge, the court reminded the jury that

earlier in the charge the court had "instructed you on the concept

of self-defense as it applies to the offenses of murder, passion

provocation manslaughter, aggravated manslaughter, and reckless

manslaughter."       The court thus harkened back to the portion of the

charge in which the court had instructed the jury on the elements

of self-defense and the State's burden of disproving the defense

beyond a reasonable doubt.          Considering the self-defense charge

                                       14                                 A-4654-13T3
in the context of the overall instructions, we conclude the trial

court did not commit plain error.

       Our conclusion is fortified by the presumption - the charge

was not error and was unlikely to prejudice defendant's case –

arising from trial counsel's failure to object.            Singleton, supra,

211 N.J. at 182.      In summation, defense counsel told the jury,

"there's no secret here. . . .         [W]e're submitting that he acted

in self-defense."     Defense counsel further emphasized:

           Not only does the State have to prove that
           there was a murder. That will be part of the
           instructions. The State has to prove that it
           wasn't passion[/]provocation. Okay? That he
           wasn't just incited but it was still a murder
           except for passion[/]provocation. The State
           has to prove all those things to you.

           And, on top of that, I don't have to convince
           you that it was self-defense. The State has
           to convince you beyond a reasonable doubt that
           it was not self-defense.     Once again, just
           because we're advancing this defense . . .
           it's still the burden of the prosecution to
           come forward with evidence to convince you -
           - to leave you firmly convinced that it wasn't
           self-defense.

       Defense   counsel   continued        throughout    his   summation    to

emphasize defendant acted in self-defense, and the State had failed

to carry its burden of disproving self-defense beyond a reasonable

doubt.   It is inconceivable that had defense counsel believed the

jury   charge    somehow   confused    or    prejudiced    defendant's      sole

defense, he would not have lodged an objection.

                                      15                              A-4654-13T3
      Defendant relies on State v. Coyle, 119 N.J. 194 (1990), for

the proposition that the self-defense charge given in this case

should have been incorporated within the murder charge.                 We

disagree with defendant's argument that the failure to do so

constitutes reversible error.

      In Coyle, our Supreme Court addressed in a capital murder

case a trial court's obligation to clearly instruct the jury, when

the evidence so requires, on the State's obligation when seeking

a murder conviction to disprove "beyond a reasonable doubt that

the   purposeful   killing    was    not   the   product   of   passion/

provocation."   Id. at 221.    The Court noted that "[i]f there is

sufficient evidence of passion/provocation, a trial court must

instruct the jury that 'to find murder it must be convinced beyond

a reasonable doubt that the accused did not kill in the heat of

passion . . . .'"    Id. at 221-22 (quoting State v. Grunow, 102

N.J. 133, 145 (1986)).   The Court further noted the trial judge:

          instructed the jury that if it found beyond a
          reasonable   doubt  that   the   killing   was
          purposeful, it should convict defendant of
          murder.     Nowhere in the initial charge
          concerning purposeful murder did the court
          refer to the State's burden of disproving
          passion/provocation   beyond   a    reasonable
          doubt.    The trial court's initial charge
          concerning purposeful murder failed to make
          clear that if there is evidence of passion/
          provocation, a jury cannot convict for murder
          without first finding that the defendant did
          not kill in the heat of passion.

                                    16                           A-4654-13T3
           [Id. at 222.]

     Although the trial judge in Coyle later instructed the jury

on the role of passion/provocation, the Supreme Court deemed the

belated charge ineffective, particularly because the trial judge

had explained in the initial charge on purposeful murder that the

jury need not consider the lesser-included offenses of aggravated

manslaughter or manslaughter unless it determined that the State

had failed to prove murder beyond a reasonable doubt.           Ibid.

     In contrast to Coyle, here, in the initial charge, the court

clearly and unambiguously instructed the jury on the law of self-

defense.   No confusion occurred by reason of the court giving

sequential charges on self-defense, murder, and manslaughter.

Significantly, the Court in Coyle explained:

           [t]here is nothing inherently wrong with a
           sequential charge. Such charges assure that a
           jury renders a just verdict by applying the
           facts to the law as it is charged. Indeed,
           there is nothing inherently wrong with the
           model charge for purposeful murder. Absent
           evidence of passion/provocation, sequential
           charges usually provide a framework for
           orderly deliberations.

           [Id. at 223 (citations omitted).]

     We have concluded no plain error occurred as the result of

the trial court sequentially instructing the jury on self-defense,

murder, manslaughter, and the weapons offenses.         Nonetheless, the

better   practice   would   have   been   to   remind   the   jury,     while

                                   17                                 A-4654-13T3
instructing on the elements of murder and manslaughter, that the

State also had to disprove self-defense beyond a reasonable doubt.

After so instructing the jury, the court could have explained that

if the jury determined the State had proved the elements of the

substantive offense beyond a reasonable doubt and also disproved

self-defense beyond a reasonable doubt, the jury should return a

verdict of guilty on the substantive offense.3

     Defendant next argues the trial court abused its discretion

by allowing the jury to take notes while re-viewing the liquor

store's video surveillance footage in the midst of deliberations.

Defendant concedes that replaying the video to the jury was proper.

Defendant's   argument   is   without    sufficient   merit   to   warrant

discussion in a written opinion.         R. 2:11-3(e)(2).     We add the

following brief comments.

     The decision to permit jurors to take notes lies within the

discretion of the trial court.         State v. Jumpp, 261 N.J. Super.

514, 526-27 (App. Div.), certif. denied, 134 N.J. 474 (1993).           The

case now before us is somewhat unusual because the trial court did

not permit jurors to takes during the trial, but allowed them to

take notes while they viewed the surveillance video in open court

following deliberations.      Nonetheless, the court cautioned the


3
   We refer this issue to the Committee on Model Criminal Jury
Instructions for consideration.

                                  18                               A-4654-13T3
jury not to give undue weight to the surveillance footage and to

consider all the evidence.         And defendant has offered no evidence,

other than speculation, of "any prejudice produced by allowing the

jurors to take notes."        Id. at 527.    Furthermore, the court found

"no evidence of confusion, distraction or prejudice caused by

juror   note-taking   .   .    .   which   would   warrant   a   reversal    of

defendant's convictions."          Ibid.

     Moreover, even if the trial court erred by permitting the

jurors to take notes, the error was harmless.            An error will not

lead to reversal unless it is "clearly capable of producing an

unjust result."   R. 2:10-2.         Thus, even if an alleged error was

brought to the trial judge’s attention, it will not be grounds for

reversal if it was "harmless error."         State v. Macon, 57 N.J. 325,

337-38 (1971).

     Trial errors have an effect that may "be quantitatively

assessed in the context of other evidence presented in order to

determine whether [they are] harmless beyond a reasonable doubt."

Arizona v. Fulminante, 499 U.S. 279, 307-08, 111 S. Ct. 1246,

1264, 113 L. Ed. 2d 302, 330 (1991). In addition, a reviewing

court can consider its assessment from the record of witnesses'

credibility in determining whether an error is harmless.                    See

State v. J.R., 227 N.J. 393, 420 (2017).



                                      19                              A-4654-13T3
     Here, a considerable quantum of evidence — including forensic

testimony, DNA evidence, and surveillance — established defendant

was the man who repeatedly stabbed the victim.                   Defendant's

credibility was impeached not only by his initial denials to police

that he was not the man in the surveillance video, but also by the

surveillance     video   itself.        The   video   depicted     defendant

persistently and aggressively pursuing and lunging at the unarmed

victim as the victim persistently attempted to retreat from and

avoid   defendant's      attack.    One       might   aptly   characterize

defendant's self-defense testimony and argument to the jury as

"don't believe your lyin eyes."     Defendant's testimony concerning

why he pursued the victim into the store bordered on frivolity.

In short, defendant's testimony was manifestly incredible.               Even

if the trial court erred when it permitted the jury to take notes

when it viewed the surveillance during deliberations — and we do

not so conclude — the error was harmless beyond a reasonable doubt.

     Affirmed.




                                   20                                A-4654-13T3